The Clorox Company News Release Clorox Delivers 26 Percent EPS Growth in Q2, Driven by Strong Volume, Sales and Gross Margin Increases OAKLAND, Calif., Feb. 4, 2010 – The Clorox Company (NYSE: CLX) today reported strong earnings growth, driven by robust increases in volume, sales and gross margin, for its second quarter, which ended Dec. 31, 2009. “We had a very good second quarter, especially given the continued challenging economic environment,” said Chairman and CEO Don Knauss. “Our businesses performed well, with volume and sales growth in three of our four segments. We increased the investment in our brands, with more advertising to build long-term brand equity and higher trade spending to impact short-term competitive price gaps at the shelf. We delivered strong earnings growth and marked our fourth consecutive quarter of significant gross margin improvement.” Fiscal second-quarter results Following is a summary of key second-quarter results. All comparisons are with the second quarter of fiscal year 2009, unless otherwise stated. 77 cents diluted earnings per share (26% growth) 5% volume growth 5% sales growth Clorox reported second-quarter net earnings of $110 million, or 77 cents diluted earnings per share (EPS), versus $86 million, or 61 cents diluted EPS, in the year-ago quarter, an increase of 26 percent. Earnings in the current quarter benefited from higher U.S. and International sales of disinfecting products in response to demand associated with the H1N1 flu pandemic, strong overall volume and sales growth, favorable foreign exchange rates and robust gross margin expansion. These positive factors were partially offset by $19 million in pretax losses, or 9 cents diluted EPS, in “Other expense, net,” related to the company’s Venezuela operations. (See “Non-GAAP financial information” below and the last page of this press release for information and a reconciliation of key second-quarter results.) Total volume increased 5 percent due to higher shipments of disinfecting products, Brita®water-filtration products and several other major brands. Sales for the second quarter of fiscal 2010 increased 5 percent to $1.28 billion, on top of 3 percent sales growth in the year-ago quarter. Favorable foreign exchange rates increased sales by 1.7 percentage points, but the increase was largely offset by increased trade promotion spending in response to competitive activity. Gross margin increased 390 basis points to 43.9 percent from 40 percent.
